         Case 2:12-cv-00601-ROS Document 3595 Filed 05/11/20 Page 1 of 9



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9
                              UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                                          DEFENDANTS’ REPLY TO
                                           Plaintiffs,     PLAINTIFFS’ RESPONSE TO
14                  v.                                     COURT ORDER (DOC. 3518)
15   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Interim
16   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
17   official capacities,
18                                       Defendants.
19            Pursuant to this Court’s Orders at Docs. 3495, 3518, and 3588, Defendants Reply to

20   Plaintiffs’ Response to Court Order (Doc. 3518).      Specifically, Defendants request this
21   Court permit Defendants to utilize the already paid sanctions money to fund a system-wide
22   medical personnel staffing study and root cause analysis for underperforming Stipulation
23   Health Care Performance Measures (HCPMs). (Doc. 3512 at 10-11.) Defendants do not

24   seek rescission of the Stipulation based upon overall Stipulation compliance at this time

25   (which as of February 2020 was 95.43%1). (Docs. 3582, 3583.) Rather, Defendants seek

26   to focus resources on gaining substantial compliance with those HCPMs that have not yet
27
28   1
         This overall compliance figure also includes maximum custody performance measures.
         Case 2:12-cv-00601-ROS Document 3595 Filed 05/11/20 Page 2 of 9



 1   reached substantial compliance – which will ultimately result in termination of monitoring
 2   and reporting on those HCPMs pursuant to Paragraph 10 of the Stipulation. (Doc. 1185 at
 3   3-5; Doc. 3512 at 3-4.)
 4        I.      DEFENDANTS SHOULD BE PERMITTED TO UTILIZE SANCTIONS
                  MONIES TO RETAIN NCCHC RESOURCES, INC. TO PERFORM
 5                STAFFING AND HCPM ROOT CAUSE ANALYSIS
 6             In their Response, Plaintiffs agree “that a good use of the sanction fines would be to
 7   have a system-wide staffing analysis performed and implemented as soon as possible” in
 8   order to “effectuate Dr. Stern’s critical systemic recommendation that Defendants ‘conduct
 9   a staffing analysis and then implement staffing changes accordingly.’” (Doc. 3564 at 2,
10   Doc. 3379 at 98.)        Plaintiffs further agree that performing this analysis would help
11   implement Dr. Stern’s general staffing concerns. (Doc. 3564 at 2.) Plaintiffs object,
12   however, to either Defendants or Centurion performing the analysis.
13             While Defendants disagree with Plaintiffs’ characterization of Defendants’ “chronic
14   inability to remedy noncompliance” (where by December 2019 CGAR reports reflected
15   93% compliance and February 2020 CGAR reports reflect 95.43% compliance across 852
16   Stipulation Performance Measures - including 36 maximum custody measures), Defendants
17   agree that it is appropriate for a third party to perform both a staffing study and root cause
18   analysis. 2 (Docs. 3512 at 3-4, 9, 3582, 3583.) Defendants therefore request they be
19   permitted to use the already paid sanctions money totaling $1.445 million towards retaining
20   the National Commission on Correctional Health Care’s (“NCCHC”) NCCHC Resource,
21   Inc. division to: (1) perform a complex-specific staffing analysis for all ten ADCRR-
22   operated prison complexes that account for unique hiring and retention factors, physical
23   plant, and security staffing requirements that must be contemplated at each location; (2)
24
     2
      Defendants disagree that this Court should order an analysis of the overall adequacy of
25   health care as requested by Plaintiffs. (Doc. 3564 at 3.) Plaintiffs’ request exceeds the
     scope of the Stipulation and the Court’s enforcement powers. (Doc. 3379 at 4, 113.)
26   Nonetheless, the performance of a root cause analysis of underperforming HCPMs
     necessarily improves the delivery of health care as to the subject matter addressed by the
27   attendant HCPMs.
28

                                                      2
         Case 2:12-cv-00601-ROS Document 3595 Filed 05/11/20 Page 3 of 9



 1   identify root causes that impede CGAR compliance; and (3) determine necessary
 2   revision/modification of certain HCPMs to ensure that the measures are outcome-based and
 3   measure the actual delivery of healthcare. (Docs. 2898, 3235, 3490.)
 4           Appointment of a Rule 706 expert, as requested by Plaintiffs, is unnecessary where
 5   Defendants seek an expert third party to perform the studies.3 The reasonableness of this
 6   approach is highlighted by NCCHC’s subject matter team versus one individual attempting
 7   to conduct studies of ten unique prison complexes. NCCHC Resources, Inc.’s subject
 8   matter expert teams are uniquely positioned to traverse the panoply of issues at play in
 9   analyzing staffing needs, identifying HCPM root cause challenges, and devising
10   recommended remedies for ten distinct prison complexes located throughout the state. 4
11   Each complex presents its own unique prison security operations, facility plant design,
12   staffing challenges, staffing market availability, and level of inmate healthcare needs.
13   NCCHC Resources, Inc.’s team of subject matter experts is uniquely equipped to
14   accomplish this.
15           NCCHC is a recognized leader in establishing standards for corrections healthcare.
16   (https://www.ncchc.org/about, last visited May 8, 2020.) In addition to accreditation and
17   auditing services provided by NCCHC, the NCCHC Resources, Inc. division provides
18   customized technical and consulting services for “developing policies and procedures, and
19   assessing alternative solutions to problems.” (Id.; see also https://www.ncchc.org/NCCHC-
20
     3
       Defendants maintain their objections to the Court appointing a Rule 706 expert to perform
21   the studies Defendants proactively seek on their own to conduct through a third party for
     the reasons set forth in Doc. 2067.
22
     4
       Plaintiffs also request that once any staffing/root cause study is performed, the Court
23   should order the expert(s) “to provide continuing monitoring of the delivery of health care
     using qualitative metrics and clinical judgment rather than the Stipulation’s quantitative
24   performance measures . . .” (Doc. 3564 at 4.) Plaintiffs’ request puts the cart before the
     horse and concludes in advance, and without analysis or evidence, that the Stipulation
25   HCPMs that Plaintiffs bargained for and agreed to are ineffective, inappropriate and/or
     obsolete. This position also contradicts Plaintiffs’ argument that the Stipulation cannot be
26   rescinded because “Defendants may not unilaterally replace the parties’ agreed-upon
     mechanism for measuring compliance and terminating portions of the Stipulation.” (Doc
27   3564 at 4.) By asking for a new method of monitoring, Plaintiffs are asking for the
     Stipulation to be unilaterally and improperly modified. By their own admission, however,
28   this should not and cannot occur. (Doc. 3564 at 4-6.)

                                                   3
         Case 2:12-cv-00601-ROS Document 3595 Filed 05/11/20 Page 4 of 9



 1   Resources, last visited May 8, 2020.) NCCHC Resources, Inc.’s consulting and technical
 2   services are provided “completely separate from accreditation” by NCCHC.
 3   (https://www.ncchc.org/origin, last visited May 8, 2020.) Consulting services include
 4   staffing analysis as well as review and recommendations for delivery of health care services,
 5   along with health system assessments, performance improvement and technical assistance.
 6   (https://www.ncchc.org/case-studies;      https://www.ncchc.org/NCCHC-Resources,           last
 7   visited May 8, 2020.) NCCHC Resources Inc.’s clients include Delaware Department of
 8   Corrections, Idaho Department of Corrections, Illinois Department of Corrections, and
 9   Department of Youth Rehabilitation Services (Washington, DC), along with jail systems
10   across the United States. The consulting teams are made up of subject matter experts in the
11   field of corrections healthcare and address specified categories of delivery of healthcare to
12   focus on categories of care to include, but not be limited to, nursing, mental health, clinical
13   operations, provider operations, etc. – all specific areas of expertise that must be considered
14   in both a staffing study and root cause analysis.
15           Defendants’ request to retain NCCHC Resources, Inc. is well researched, vetted, and
16   is in no way reactionary to Plaintiffs’ April 17, 2020, request to appoint a Rule 706 expert
17   to proceed with staffing study and root cause analysis. (Doc. 3564.) Rather, Defendants
18   obtained a written proposal from NCCHC Resources, Inc. in February 2020. The proposal
19   sets forth a robust statement of work to include a staffing analysis, on-site assessment of
20   delivery of health care associated with the HCPMs to identify root causes of performance
21   issues, and detailed recommendation/implementation plans. Based upon the “Confidential
22   and Proprietary” designation of the proposal by NCCHC Resources, Inc. as to its statement
23   of work, identification/qualification of the proposed subject matter team members, terms,
24   and cost, Defendants request permission to submit the Proposal for in camera review at this
25   juncture.5
26
27   5
       If requested, Defendants are prepared to seek permission from NCCHC Resources, Inc. to
     provide its Proposal to Plaintiffs’ counsel under confidentiality agreement after in camera
28   review by the Court.

                                                    4
      Case 2:12-cv-00601-ROS Document 3595 Filed 05/11/20 Page 5 of 9



 1         Defendants anticipate that Dr. Stern will agree with Defendants’ request to retain
 2   NCCHC Resources, Inc. to perform staffing study and root cause analysis utilizing current
 3   data, and considering Dr. Stern’s prior report. Indeed, Dr. Stern’s pedigree includes co-
 4   developing and teaching for NCCHC’s Medical Director’s Leadership and contributing to
 5   NCCHC’s        2014      editions     of     Standards      for     Health      Services.
 6   (https://www.ncchc.org/excellence-in-communication-2019, last visited May 8, 2020.) Dr.
 7   Stern has likewise provided lectures and workshops for NCCHC educational events, and is
 8   the recipient of NCCHC’s 2019 B. Jaye Anno Award of Excellence in Communication.
 9   (Id.) Dr. Stern’s CV has long highlighted his historical involvement with NCCHC as an
10   instructor, a co-contributor for NCCHC Jail and Prison Standards, and participation as a
11   clinical expert on an NCCHC comprehensive assessment team:
12       Co-teacher, with Jaye Anno, Ph.D., for the National Commission on Correctional
          Health Care, of the Commission’s standing course, An In-Depth Look at NCCHC’s
13        2008 Standards for Health Services in Prisons and Jails taught at its national
          meetings. (2010 - 2013);
14
         Contributor to 2014 Editions of Standards for Health Services in Jails and Standards
15        for Health Services in Prisons, National Commission on Correctional Health Care.
          (2013);
16
         Participated as a clinical expert in comprehensive assessment of Michigan
17        Department of Corrections as part of a team from the National Commission on
          Correctional Health Care. (2007);
18
         Member, Education Committee, National Commission on Correctional Health Care;
19
         Stern MF, Barboza S. Patient Safety: Raising the Bar in Correctional Health Care.
20        National Commission on Correctional Health Care Mid-Year Meeting, Nashville,
          Tennessee, 2010;
21
         What Would YOU Do? Navigating Medical Ethical Dilemmas. Spring Conference.
22        National Commission on Correctional Health Care. Nashville, Tennessee, 2016;
23       Turning Sick Call Upside Down. Annual Conference. National Commission on
          Correctional Health Care. Dallas, Texas, 2015;
24
         Diagnostic Maneuvers You May Have Missed in Nursing School. Annual
25        Conference. National Commission on Correctional Health Care. Dallas, Texas,
          2015;
26
         The Challenges of Hunger Strikes: What Should We Do? What Shouldn’t We Do?
27        Annual Conference. National Commission on Correctional Health Care. Dallas,
          Texas, 2015;
28

                                                 5
      Case 2:12-cv-00601-ROS Document 3595 Filed 05/11/20 Page 6 of 9



 1       Achieving Quality Care in a Tough Economy. National Commission on Correctional
          He lth Care Mid-Year Meeting, Nashville, Tennessee, 2010 (Co-presented with Rick
 2        Morse and Helena Kim, PharmD.);
 3       Balancing Patient Advocacy with Fiscal Restraint and Patient Litigation. National
          Commission on Correctional Health Care and American College of Correctional
 4        Physicians “Medical Directors Boot Camp,” Seattle, Washington, 2009;
 5       Staff Management. National Commission on Correctional Health Care and American
          College of Correctional Physicians “Medical Directors Boot Camp,” Seattle,
 6        Washington, 2009;
 7       Evidence Based Medicine in Correctional Health Care. 2003 Annual Meeting,
          National Commission on Correctional Health Care, Austin, Texas;
 8
         Stern MF. Patient Safety (White Paper). Guidelines, Management Tools, White
 9        Papers,    National      Commission      on     Correctional     Health     Care.
          http://www.ncchc.org/filebin/Resources/Patient-Safety-2016.pdf. June, 2016;
10
         Strick LB, Saucerman G, Schlatter C, Newsom L, Stern MF. Implementation of Opt-
11        Out HIV testing in the Washington State Department of Corrections. Poster
          Presentation, National Commission on Correctional Health Care Annual Meeting,
12        Orlando, Florida, October, 2009.
13   (Exh. 1, 2016 CV of Dr. Marc Stern.)
14            Based upon Dr. Stern’s longtime involvement with NCCHC, Defendants anticipate

15   Dr. Stern supporting Defendants’ request to seek NCCHC Resources Inc.’s consulting

16   services to expound upon the review that Dr. Stern has already performed. To the extent

17   Dr. Stern continues to serve as a court-appointed expert, Defendants anticipate that the

18   Court may invite Dr. Stern’s review and comment on NCCHC’s Resources Inc.’s ultimate

19   conclusions and recommendations. Further, Defendants will provide NCCHC Resources,

20   Inc. with Dr. Stern’s Report as background regarding previously performed studies and

21   resulting recommendations.

22            Accordingly, Defendants request this Court to permit ADCRR to use the sanction

23   money to fund this comprehensive NCCHC Resources, Inc. study.

24      II.      DEFENDANTS DO NOT SEEK RESCISSION OF THE STIPULATION

25            In its Order at Doc. 3518, this Court asked whether the Stipulation could be

26   “rescinded” if Defendants can demonstrate that their overall Stipulation compliance rate is

27   93%. (Doc. 3518 at 7.) To be clear, rescission is a legal remedy for a material breach of

28   contract. (Doc. 3410, 3435, 3456.)     Defendants have not previously asked the Court to

                                                  6
         Case 2:12-cv-00601-ROS Document 3595 Filed 05/11/20 Page 7 of 9



 1   rescind the Stipulation because of any non-compliance. Rather, they have argued that, if
 2   the Court finds a material breach of the Stipulation, rescission, not reinstatement of
 3   proceedings pursuant to Rule 60(b)(5), is the appropriate remedy. (Id.) They have also
 4   argued that Defendants’ overall (and recent) compliance numbers do not justify
 5   reinstatement of proceedings, rescission of the Stipulation, or adoption of certain
 6   recommendations by Dr. Stern, and that, given that compliance, resources should instead
 7   be directed to improve those individual HCPMs that are not in substantial compliance.
 8           This is a common sense approach – allocate resources where resources are needed
 9   and where dedicated increased resources will make significant and measurable
10   improvement. Although nothing precludes the Court from terminating the Stipulation
11   pursuant to Paragraph 37 based on overall compliance with the Stipulation, at this juncture,
12   Defendants request that the Court terminate those individual HCPMs identified for
13   termination/retirement by Dr. Stern; those HCPMs Dr. Stern contends are not applicable to
14   a complex; those HCPMs Plaintiffs agreed to terminate after a February 25, 2020 meet and
15   confer; and those HCPMs that should be terminated as there is insufficient data at the
16   respective facility necessary to monitor/report. (Doc. 3508-1.) These categories affect 82
17   out of 103 HCPMs at between one to ten prison complex locations for each HCPM.6 (Id.)
18   Defendants likewise intend to seek future termination of specified HCPMs at specified
19   locations pursuant to Paragraph 10 of the Stipulation and seek cooperation from Plaintiffs
20   to reasonably evaluate and agree to the same. The parties should work to allocate resources
21   to achieve substantial compliance rather than to unnecessarily prolong monitoring of
22   compliant HCPMs.
23
24
25   6
       Dr. Stern’s original report (prior to the final draft submitted for filing with the Court)
26   described 508 HCPMs recommended for termination; 19 HCPMs recommended for
     retirement/termination contingent on the Court’s acceptance of certain recommendations;
27   and 61 HCPMs recommended for retirement/termination contingent upon the Court’s
     acceptance of certain recommendations and demonstrated success upon re-audit. (Doc.
28   3382, 3382-1.)

                                                   7
      Case 2:12-cv-00601-ROS Document 3595 Filed 05/11/20 Page 8 of 9



 1      III.   CONCLUSION
 2         Based upon the foregoing, Defendants respectfully request this Court to permit
 3   Defendants to use the already paid sanctions money to fund a staffing analysis and HCPM
 4   root cause study as provided in NCCHC Resource Inc.’s February 2020 Proposal.
 5         DATED this 11th day of May, 2020.
 6                                           STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 7
 8                                           By /s/Rachel Love
                                                Daniel P. Struck
 9                                              Rachel Love
                                                Timothy J. Bojanowski
10                                              Nicholas D. Acedo
                                                3100 West Ray Road, Suite 300
11                                              Chandler, Arizona 85226
12                                              Attorneys for Defendants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                8
      Case 2:12-cv-00601-ROS Document 3595 Filed 05/11/20 Page 9 of 9



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on May 11, 2020, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Amy B. Fettig:          afettig@npp-aclu.org
 7
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                           phxadmin@azdisabilitylaw.org
 9   Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
10   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
11
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
12
     Donald Specter:         dspecter@prisonlaw.com
13
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
14
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
15
     Maya Abela              mabela@azdisabilitylaw.org
16
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
17
     Sara Norman:            snorman@prisonlaw.com
18
     Rita K. Lomio:          rlomio@prisonlaw.com
19
     Eunice Cho              ECho@aclu.org
20
     Jared G. Keenan         jkeenan@acluaz.org
21
     Casey Arellano          carellano@acluaz.org
22
     Maria V. Morris         mmorris@aclu.org
23
24         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
25   System:
26         N/A
27                                            /s/Rachel Love
28

                                                    9
